Citation Nr: 1718105	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-09 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma, to include as secondary to herbicide exposure and/or diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In February 2016, the Board remanded the case to the RO for further development and adjudicative action.

After the February 2016 Board remand, the RO granted service connection for hypertension in an April 2016 decision.  As there remains no case or controversy regarding the claim for entitlement to service connection for a hypertension disability, that issue is no longer in appellate status.


FINDING OF FACT

Any eye disorders during service were not disabilities for VA purposes.  The preponderance of the evidence is against a finding that the Veteran's bilateral glaucoma had its onset in service or is otherwise related to the Veteran's service, to include in-service herbicide exposure, and is not due to the service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral glaucoma, to include as secondary to herbicide exposure or the service-connected diabetes, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.321 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded a VA examination in April 2016.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective evidence and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As discussed below, at the June 2015 hearing, the Veteran asserted a connection between his glaucoma and either herbicide exposure or his diabetes.  To the extent that the Veteran is identifying a competent nexus opinion, the Board notes that the record does not include this opinion, the Veteran did not supply this opinion, and the Veteran did not ask VA to assist in obtaining a copy of this opinion.  

The agency of original jurisdiction (AOJ) substantially complied with the February 2016 remand orders, namely to schedule the Veteran for VA examinations to determine whether the Veteran's glaucoma is related to service, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

The Veteran seeks service connection for glaucoma, to include as due to herbicide exposure or a service-connected disability. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, glaucoma is not among the list of enumerated diseases for which service connection may be granted based solely on presumed herbicide exposure during service.  The absence of a presumption of nexus does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).


Background

The Veteran's service treatment records are negative for evidence of glaucoma.  They do reflect that the Veteran' eyesight was abnormal on entry in April 1968 and he reported wearing glasses or using contacts.  He was found to be qualified for induction despite his vision problems.  On his August 1972 medical examination report, he is noted to be qualified for separation despite vision problems that were corrected by lenses.  However, the Veteran has not asserted that his vision problems are related to his later development of glaucoma or claimed service-connection for these vision problems. 

Treatment notes from August 1992 indicate the Veteran had a medical history of glaucoma.  

Private treatment notes from January 2002 and February 2002 reflect signs of mild/early "borderline" diabetes mellitus or glucose intolerance.  Treatment notes from March 2005 record that the Veteran had elevated blood sugar readings, but no previous history of diabetes.  The Veteran attributed this problem to exposure to herbicides.  Private treatment notes from a consultation in May 2005 reflect a diagnosis of prediabetes with abnormal fasting glucose.  A treatment note from November 2005 indicates that the Veteran was recently diagnosed with diabetes.  

Treatment notes from January 2006 indicate that the Veteran was diagnosed with glaucoma by the ophthalmologist and given eyedrops.  A diabetic eye examination from May 2006 reflects diagnoses of non-insulin dependent diabetes mellitus and primary open angle glaucoma.  There was no indication the diagnoses were related. 

Treatment notes from October 2006 indicate that the Veteran was seen for his glaucoma.  He reported a diagnosis of glaucoma dating to 1990, but no glaucoma in the 1980's.  He also reported that his mother had glaucoma.  The Veteran stated that his glaucoma interferes with his ability to drive.  

Treatment notes from January and February 2008 reflect that the Veteran was seeking an evaluation of his options for his glaucoma.  

The Veteran reported in a June 2009 statement that he has had glaucoma since shortly after service.  He reported that his glaucoma has worsened and he was scheduled for surgery to help release the pressure in his eye.  He also reported that his glaucoma interferes with his job and with leisure activities.  

Records from August 2009 and October 2009 indicate that the Veteran continued to receive treatment for glaucoma.  In October 2009 he was noted to have mature cataracts.  He returned in April 2010 to reestablish care for his glaucoma.  The Veteran followed-up in December 2011 and was told he should follow-up yearly for his glaucoma.  The Veteran continued to return for follow-up treatment through 2012, 2013, 2014, 2015, and 2016.  These treatment notes do not include opinions on the relation between the Veteran's glaucoma and his service.  He was noted not to have retinopathy through March 2016.  

At the Board hearing in June 2015, the Veteran testified that he had undergone three eye surgeries on his left eye and one on his right.  He reported that his treating doctors have not been able to determine whether his glaucoma is related to his service or not and told him that it was unusual for someone so young to get glaucoma.  The Veteran reported that it was five to six years after his service that he started getting treatment for glaucoma.  The Veteran also testified that his doctors had referred to a relationship between his glaucoma and exposure to herbicides as a "possibility" and had not provided him with a medical opinion.  The Board agreed to hold record the open so that the Veteran could obtain an opinion from a private provider describing the relationship between the Veteran's active service or his in-service herbicide exposure and his glaucoma.  

VA conducted an examination of the nature and etiology of the Veteran's glaucoma in April 2016.  The VA examiner reviewed the Veteran's electronic file and diagnosed the Veteran with primary open angle glaucoma dating to 1990, age related nuclear cataracts dating to 2009, and pseudophakia dating to 2009-2010.  The VA examiner noted the Veteran's medical history includes a history of primary open angle glaucoma dating to 1990, various treatments including laser, filtering procedures, and continual eyedrops, and age-related cataracts that were surgically removed in 2009-2010.  

The VA examiner also provided an opinion as to the etiology of the Veteran's glaucoma.  The VA examiner opined that the Veteran's glaucoma is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran's glaucoma is primary, not secondary to any other condition.  As for a connection to the Veteran's service-connected diabetes, the VA examiner noted the diabetes has not had any retinopathy that might have caused secondary glaucoma and was not present until 15 years after glaucoma was diagnosed.  The VA examiner also concluded that there is no established relationship between exposure to Agent Orange and glaucoma.  

In an October 2016 letter, the Veteran asserted that he had asked his glaucoma specialist whether his glaucoma had been caused by his diabetes or herbicide exposure and his doctor stated that there was no evidence, but that he was not absolutely sure.  He also reported that another doctor had given him the same answer.

Analysis

At the outset, the Board notes that the Veteran has not contended that his in-service vision problems are entitled to service connection or are related to his glaucoma.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Veteran was noted to have poor vision on entry into service, necessitating glasses or contacts, and on separation.  No competent medical evidence has been offered to support a connection between the Veteran's poor eyesight in-service and his later development of glaucoma.  As the medical evidence does not suggest a connection between the Veteran's in-service vision problems and his later glaucoma and the Veteran has not asserted such a connection, a medical opinion evaluating this theoretical connection is not necessary.  There being no probative evidence linking the Veteran's later development of glaucoma to his in-service poor eyesight, the Board finds that service connection is not warranted on this basis.  

While the Veteran's arguments have focused on entitlement to service connection due to a service-connected disability or exposure to an herbicide, the Board will address direct service connection to cover all theories of entitlement.  As set forth above, to establish service connection for a claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  The first Shedden element has not been met as there is no in-service incurrence or aggravation of the Veteran's glaucoma and the Veteran concedes this point.  The Veteran's STRs lack evidence of glaucoma and no later competent medical evidence identifies an event or injury in-service that led to the Veteran's glaucoma.  The Veteran testified at the June 2015 hearing that his glaucoma did not manifest until five or six years after service and the treatment notes and VA examinations place the date of diagnosis in the 1990's. 

Nevertheless, the Veteran could still be entitled to service connection if all evidence establishes that a later diagnosed disability is related to his active service.  38 C.F.R. § 3.303(d).  The competent medical evidence does not reach this threshold.  The Veteran reported at the June 2015 hearing that his doctors had suggested a possible relationship between his exposure to herbicides and his glaucoma.  The Board afforded the Veteran ample time to submit evidence of such an opinion and the Veteran failed to do so.  The April 2016 VA examiner concluded that the Veteran's glaucoma is less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner reviewed the Veteran's complete claims file, including his STRs and subsequent treatment.  The Veteran has not advanced an argument as to why the VA examiner's opinion is inadequate or incorrect.  Thus, the evidence of record does not suggest a later diagnosed disability was related to the Veteran's service, let alone all of the evidence, including that pertinent to service.  

Even if there was sufficient evidence of an in-service injury, event, or illness, direct service connection would still not be warranted due to the lack of a nexus.  The Veteran's glaucoma did not manifest until many years after his separation by his own admission at the June 2015 hearing.  The treatment notes do not suggest an earlier onset.  The only competent evidence addressing direct service connection, the April 2016 VA examiner's opinion, weighs against a nexus.  The VA examiner reviewed the Veteran's claims file, including the STRs, his treatment notes, the Veteran's assertions, and the June 2015 hearing transcript.  The VA examiner noted the Veteran's other eye disabilities and his relevant surgical history.  Yet the VA examiner opined that the Veteran's glaucoma was less likely as not related to his service.  The Veteran was provided ample opportunity to provide a competent nexus opinion or argument as to why the April 2016 VA examiner's conclusions were inadequate, yet he has not done so.  

The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his glaucoma.  While competent to report problems with his vision, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's glaucoma is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional. 

As for the Veteran's claim for entitlement to service connection due to exposure to herbicides, the preponderance of the evidence is against the Veteran's claim.  The Board conceded exposure to herbicides in granting entitlement to service connection in the February 2016 decision.  However, as noted above, glaucoma is not among the list of enumerated diseases for which service connection may be granted due solely to presumed herbicide exposure during service.  38 C.F.R. § 3.309(e).  The Veteran could still be entitled to service connection if the evidence establishes a direct link between exposure to herbicides and glaucoma.  However, the only medically competent evidence of record weighs against this finding.  The Veteran asserted such a connection at the June 2015 hearing and was allowed ample time to produce such an opinion, but the evidence does not include such an opinion.  The determination as to the etiology of glaucoma requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  There is no evidence the Veteran is competent to offer such a complex medical opinion.  See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus the Board finds the Veteran's assertions less persuasive.  The only competent medical evidence on this topic is the negative nexus opinion from the April 2016 VA examiner.  The VA examiner explained that there is no established relationship between Agent Orange exposure and glaucoma.  This conclusion is consistent with the Secretary's decision not to include glaucoma in § 3.309(e).  Based on this evidence, there is insufficient competent and probative evidence to entitle the Veteran to service connection for glaucoma based on his in-service herbicide exposure. 

As for the Veteran's claim of entitlement to service connection for glaucoma as due to his service-connected diabetes, there is no competent evidence of a relationship between the two.  Instead, the competent medical of evidence weighs against the claim.  The April 2016 VA examiner explained that the Veteran's glaucoma is primary and not secondary to any other condition.  This is consistent with the VA examiner's note that the Veteran's diabetes was not present until many years after the Veteran was diagnosed with glaucoma.  The treatment notes suggest a diagnosis of glaucoma in 1990 and the Veteran was not diagnosed with diabetes until 2005.  Even then, VA examiner explained that the Veteran's diabetes has not manifested in retinopathy that might have caused a secondary glaucoma.  The treatment notes consistently report that there is no retinopathy present through at least March 2016.  

The VA examiner's opinion makes clear that the Veteran's glaucoma has not been caused or aggravated by his service-connected diabetes, even though the Board did not specifically require such an opinion.  The opinion does this by stating that his glaucoma is a primary condition not secondary to another condition, that it manifested before the Veteran's diabetes, and that the Veteran does not have retinopathy which could cause or aggravate his glaucoma.  The Board acknowledges that the VA examiner did not specifically say "aggravation" in the opinion.  However, the opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  In Kittrell v. Shinseki, No. 08-3001, 2010 U.S. App. Vet. Claims LEXIS 2045 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held: "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought." Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation." Id.   The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell, No. 2011-7102, 464 Fed. Appx. 902, 2012 U.S. App. LEXIS 3122 (Fed. Cir. Feb 17, 2012) (unpublished); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

Here, the VA examiner's opinion is unambiguous in rejecting any connection between the Veteran's glaucoma and his herbicide exposure or his service-connected diabetes.  See Kittrell, No. 08-3001, 2010 U.S. App. Vet. Claims LEXIS 2045, at *4 (stating "this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought.") citing Dyment, 13 Vet. App. at 146-47.  While the VA examiner may not have used the precise language of 38 C.F.R. § 3.310, the VA examiner's intent is unambiguous.  Further, the VA examiner's assertions are consistent with record.  The Veteran was examined in May 2006 to evaluate any impact on his eyes from his glaucoma and his diabetes, yet no connection between these conditions was reported.  He has not had retinopathy at any time during the appeal and there was no apparent deterioration in his glaucoma after his 2005 diagnosis with diabetes.  The Veteran did have cataract surgery, but the April 2016 VA examiner explained that this was age related.  Thus, while the VA examiner may not have used the precise language of 38 C.F.R. § 3.310, the opinion substantially complied with the Board's request to opine whether the Veteran's glaucoma is as likely as not due to his diabetes.  The Board concludes that service connection for glaucoma as due to the service-connected diabetes is not warranted.  

Moreover, the Veteran reported that his doctors had worded the relationship between his herbicide exposure and his glaucoma as a "possibility."  Where the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (finding that the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  Thus, even if these opinions were of record, they do not suggest competent medical nexus opinions containing more than mere speculation.  

Finally, the Board notes that the Veteran has advanced a number of arguments throughout the course of his appeal.  At the hearing, he appeared to assert that there was a connection between Agent Orange and his glaucoma because he was examined pursuant to the Agent Orange Registry Program and was noted to have glaucoma.  The Board notes that the presence of a diagnosis of glaucoma on an Agent Orange examination does not provide the missing nexus between his glaucoma and herbicides.  In his October 2016 statement, the Veteran asserted the Board should reasonably resolve doubt in his favor and accept the opinion of his glaucoma specialist as sufficient evidence to establish service connection for glaucoma.  However, the Veteran's reports of opinions describing the mere possibility of a nexus do not rise to the level of reasonable doubt necessary to resolve the claim in his favor.  In other words, the mere possibility of such a relationship is insufficient to warrant a grant of the claim.  See 38 C .F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  

In sum, the weight of the evidence shows that the Veteran's glaucoma is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for glaucoma, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for glaucoma, to include as due to herbicides or diabetes mellitus, type II, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


